Citation Nr: 0632747	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left leg muscle 
injury, to include as secondary to service-connected 
residuals of trauma to the lumbar spine with herniated 
nucleus pulposus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In an April 2006 statement to his congressman, the veteran 
stated that he wanted a 100 percent disability rating and 
that he had not worked since 2000.  Such allegations are 
sufficient to raise a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  Such a 
claim has not, however, been considered by the RO or appealed 
to the Board.  Therefore, the issue of entitlement to TDIU is 
REFERRED to the RO for appropriate action. 


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the veteran's claim of 
entitlement to service connection for a left leg muscle 
injury, to include as secondary to service-connected 
residuals of trauma to the lumbar spine with herniated 
nucleus pulposus.

The veteran has been service-connected for the residuals of 
trauma to the lumbar spine with herniated nucleus pulposus 
since 1973.  The veteran maintains that his current spinal 
disabilities are the proximate cause of his current left leg 
muscle injuries.  The evidence of record establishes that the 
veteran sustained injury to his left knee in December 2000, 
during the course of his employment.  The veteran reported 
that he was walking outside when his left foot got stuck in 
the mud, causing him to twist his left knee and fall.  The 
veteran underwent left quadriceps traumatic tendon rupture 
repair in December 2000, and other subsequent aspirations of 
the left knee in January 2001 due to infection.  The veteran 
has consistently complained of left knee pain since this 
incident.

The veteran was afforded a VA examination in January 2003.  
The examiner concluded that the veteran's weakness of left 
hip flexion could be associated with his prior low back 
injury.  It was also noted that the veteran had significant 
problems with extension and flexion of the left knee, which 
were most likely secondary to his surgery.  The examiner's 
diagnoses and conclusions do not specifically address whether 
the veteran's service-connected spinal disabilities 
contributed to the left leg injuries.

The veteran stated that due to his spinal problems, his left 
leg was weak prior to the accident, and the proximate cause 
of his inability to avoid the fall.  A preliminary review of 
the record does show notations such as weakness of gait in a 
June 1993 statement from Dr. Peter Hall, numbness down the 
left leg in an August 2000 statement by Dr. Hall, and diffuse 
weakening of both lower extremities and decreased sensation 
upon VA examination in 1995.  These records at least lend 
some support to the veteran's allegations, such that further 
medical opinion is needed.


As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
above, the veteran's claim must be remanded.

Also, it does not appear that the veteran has been properly 
notified of what information and evidence is needed to 
substantiate his claim.  All letters in the file address a 
claim for direct service connection, while he is filing a 
claim for secondary service connection.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided with 
appropriate notice of the VA's duties to 
notify and to assist, regarding a 
secondary service connection claim, in 
compliance with current case law.

2.  After affording the veteran the 
appropriate amount of time to submit 
additional evidence in support of his 
claim, refer the veteran's claims file 
to a VA physician.  The claims file 
should be provided to the physician for 
review.  If the physician feels a 
physical examination of the veteran is 
necessary to answer the following 
questions, then such examination should 
be scheduled.



After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran's currently service-
connected spine disability or 
peripheral neuropathy of the lower 
extremities secondary to diabetes 
mellitus either caused or aggravated a 
left leg disability, to include 
weakness, and likely played a role in 
the work injury of 2000 and development 
of his current left knee/leg 
disabilities.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

